Citation Nr: 1730080	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to degenerative disc disease of the lumbar spine. 

2.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling prior to January 26, 2016 and as 40 percent thereafter. 

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1987. 
 
These matters come before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a Central Office hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In July 2012, the Veteran was informed that the VLJ before whom she testified was no longer employed by the Board.  She declined the opportunity to testify before another VLJ.

In June 2011 and October 2013, the Board remanded this matter for further evidentiary development, which has been accomplished.

The issues of entitlement to an increased initial rating for degenerative disc disease of the lumbar spine in excess of 20 percent disabling prior to January 26, 2016 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A diagnosed left hip disability has not been shown during the course of the appeal. 

2.  Since January 26, 2016, the Veteran's degenerative disc disease of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine at 30 degrees or less. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  
38 U.S.C.S. §§ 1101, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2. Since January 26, 2016, the criteria for an evaluation in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Left Hip

The Veteran contends that she fell down a flight of stairs during service and injured her left hip, right shoulder, and back.  She testified that at the time she was only treated for her back injury, as she had no complaints regarding her left hip or right shoulder.  She reported that she has experienced recurring hip pain since service and believes that her current hip pain is related to that fall and the resulting back injury.  Board Hearing Transcript 6-11. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R.§ 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The Veteran's service treatment records are absent for complaints of and treatment for musculoskeletal hip pain. 

The Veteran's post-service treatment records document complaints of hip pain.  At office visits from January 2005 to November 2005, the Veteran reported left-sided hip pain that her doctor suspected was bursitis.  She presented with point tenderness of the left hip and poor range of motion of the bilateral hips.  In November 2006, the Veteran's doctor noted she had sacroiliac joint and trochanteric bursal pain.  At a September 2007 VA examination, the Veteran had a normal left hip x-ray and was diagnosed with status post contusion of the left hip with residual pain. 

In October 2008, the Veteran's private doctor stated that the Veteran developed an altered gait as a result of her chronic back pain and that this contributes to her ongoing hip pain.  Her doctor also stated that the Veteran's back pain directly contributes to her hip pain. 

At a June 2011 VA examination, the Veteran reported left hip instability, pain, stiffness, weakness, and decreased speed of hip motion.  She also indicated she was able to stand for 15 to 30 minutes and walk no more than a few yards.  The VA examiner noted the Veteran had left lateral tenderness at the bursa.  X-ray examination of the hip was normal. Although the examiner diagnosed the Veteran with bursitis of the left hip, the examiner did not address whether the Veteran's left hip disability was related to service.  

In an April 2012 addendum report, another VA examiner reported that treatment records noted left hip to left leg pain radiating from her back, indicative of sciatic nerve involvement.  The examiner opined that bilateral hip bursitis due to gait abnormality was highly unlikely and that the Veteran's intermittent hip pain associated with bursitis is less likely than not secondary to her lumbar spine condition. The Board found this opinion did not address whether the Veteran's lumbar spine disability aggravated the left hip disability and as such, in October 2013 remanded the claim for additional development. 

Pursuant to the October 2013 remand for an addendum opinion that addressed direct service connection and secondary service connection, including aggravation, another VA clinician examined the Veteran and reviewed the claims file, the June 2011 VA examination report, and the April 2012 addendum report.  At the December 2015 VA examination, the Veteran reported left hip flare-ups resulting in chronic pain with limitation of standing and ambulating.  The VA examiner noted that x-ray examination revealed left hip osteophytosis of the acetabulum.  He diagnosed the Veteran with lumbar paraspinal tendonitis with left sacroiliitis and acetabular osteophytosis.  He opined that Veteran's left hip condition is less likely than not incurred by the in-service injury.  He further opined the Veteran's left hip condition is less likely than not proximately due to or the result of the Veteran's service connected lumbar spine disability or aggravated beyond its natural progression by the Veteran's service-connected lumbar spine disability.  The examiner explained that the Veteran did not have a current hip disability as she did not have hip joint pathology that was a separate and distinct disability from her low service-connected low back disability, which is related to sciatica. 

After review of the record, the Board finds that service connection for a left hip disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is not warranted.   

Turning first to the Veteran's statements, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of left hip pain, she is not competent to provide medical opinions regarding the causes or aggravating factors of that condition.  As the Veteran has not shown to have appropriate medical training and expertise, she is not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, her lay assertions in this regard have no probative value.

In addressing the probative evidence of record, the Board finds that the negative opinion of the December 2015 VA examiner, provided after reviewing the claims file and the June 2011 VA examination and April 2012 addendum opinion reports, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  His conclusion is supported by the medical evidence of record, which includes the service treatment records that are absent for diagnoses or treatment for a left hip disability, post-service treatment records that include normal left hip x-ray examinations, and the April 2012 addendum opinion report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.

The most probative evidence indicates that the Veteran does not have a current left hip disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 
38 U.S.C.S. § 1131.  In the absence of proof of a current left hip disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The objective results from the December 2015 VA examination show that the Veteran did not have hip joint pathology that was separate and distinct from the resulting symptoms of her service-connected degenerative disc disease of the lumbar spine. 

The Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, in this case, the Veteran has not been shown to have a current left hip disability distinct from her service-connected back disability at any time during the appeal period, or prior to the filing of her claim.  Without probative evidence of a current disability, the claim must be denied.  See Degmetich v. Brown, 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

In sum, the most probative evidence indicates that the Veteran does not have a current left hip disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for left hip disability must be denied.  See 38 U.S.C.S. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Increased Initial Rating - Degenerative Disc Disease of the Lumbar Spine

By way of history, service connection for degenerative disc disease of the lumbar spine was granted in an October 2007 rating decision, with a 20 percent rating assigned effective November 17, 2006.  A July 2016 rating decision granted a 40 percent rating effective January 26, 2016.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's degenerative disc disease of the lumbar spine is rated 40 percent disabling under Diagnostic Code 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a. 

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a.  The General Rating Formula provides that a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

After careful review of the record, the Board finds that a rating in excess of 40 percent for the Veteran's degenerative disc disease is not warranted, as the Veteran does not have either IVDS or ankylosis of the thoracolumbar spine.  

The evidence in this regard includes a January 2016 report of VA spine examination which showed lumbar spine forward flexion of 25 degrees.  The examiner also stated that the Veteran does not have any ankylosis of the entire or thoracolumbar spine or IVDS.  The VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with radiculopathy of the bilateral lower extremities.  The Veteran's rating was increased to 40 percent following that examination, the maximum schedular rating based on limitation of motion.

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of her degenerative disc disease of the lumbar spine.  The Veteran is competent to report her own observations with regard to the severity of her degenerative disc disease of the lumbar spine, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her statements to be credible and consistent with the rating assigned.  To the extent she argues her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented no evidence of ankylosis or IVDS, are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds that a rating in excess of 40 percent as of January 26, 2016 is not warranted, as the evidence does not suggest the Veteran has ankylosis or IVDS.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C.S. § 5107(b).

The Board is grateful to the Veteran for her honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for a left hip disability is denied.

Entitlement to a rating in excess of 40 percent since January 26, 2016 for degenerative disc disease of the lumbar spine is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's following claims may be decided.

Prior to January 26, 2016, the Veteran was afforded VA examinations in September 2007 and May 2010.  The United States Court of Appeals for Veterans Claims (Court) held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Both examinations are incomplete as they do not include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia.  As such, another VA examination is necessary to clarify the clinical findings from the September 2007 and May 2010 VA examinations, and to provide a retrospective opinion for degenerative disc disease of the lumbar by addressing prior:  range of motion; painful motion; additional loss of motion after repetitions; and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - for the period from November 17, 2006 to January 26, 2016.  The retrospective opinion should also include paired joints. 

Finally, the Board notes that the increased rating claim currently on appeal is part and parcel of the claim for a TDIU, and as such these claims are inextricably intertwined.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the other claim currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims file should be made available to and reviewed by the examiner.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (from November 17, 2006 to January 26, 2016) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of her service-connected degenerative disc disease of the lumbar spine, and what impact, if any, those have on her occupational functioning.

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


